DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 11, and 18, it is unclear how the electrode is arranged in such a way to emanate energy to the pericardium and the heart. Is the electrode directly attached to the pericardium/heart or a different nerve pathway? For example, claim 11 recites the lead not being in contact with the heart/pericardium, which is confusing since it is not clear how the energy is being sent to the heart/pericardium. The Examiner recommends incorporating the “not physically in contact with the heart or the pericardium of the heart” limitation into claims 1 and 8 for consistency and adding additional language for how the lead and which part of the lead is connected to tissue or positioned in the tissue such that the energy gets delivered to the heart/pericardium without physically contacting the heart with references to the Applicant’s figures.
Regarding claim 4, the language “away from a distal tip of the head” is unclear as to which direction that away is referring to.
Regarding claim 5, it is unclear how much would be considered “significant” in the claim language.
Independent claims 1, 11, and 18 are rejected under USC 112, thus respective dependent claims 2-8, 9-10, and 12-18 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Chin (US 2004/0143284 A1). 
Regarding claim 1, Chin discloses a lead for implantation in a patient (Abstract, Fig. 1, 5-7, balloon with tapered edge 47 and 23), the lead comprising: a directional electrode configured for implantation on or near the inner surface of a rib or the inner surface of the innermost intercostal muscle and having an electrically active portion configured to emanate stimulating energy from an exposed portion of the directional electrode toward the pericardium and the heart (eg. Fig. 3-4, patch electrodes 25 and 27, Para. 18); and an electrically insulating portion around at least part of a circumference of the lead, and in another embodiment, the electrically insulating portion configured to insulate surrounding muscle and/or tissue from the stimulating energy when the lead is implanted in the patient (eg. Para. 23, insulated conductive leads with retractable sheath).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the leads 5-6 with insulation leads connected to the patch (Para. 23) to protect the leads as they are routed through tissue (eg. Para. 23).
Regarding claim 2, Chin discloses the electrically insulating portion surrounds the entire circumference of the lead but leaves exposed a distal tip of the lead so that the directional electrode is at the distal tip of the lead (eg. Para. 23, claim 15).
Regarding claim 3, Chin discloses directional electrode is electrically insulated on all sides other than one exposed side (eg. Fig. 4, having one contact side with electrodes 25 and 27).
Regarding claim 4 Chin discloses the directional electrode is located away from a distal tip of the lead (eg. Fig. 4, insulated cables 29 with directional electrodes 25 and 27).
Regarding claim 5, Chin discloses the directional electrode is electrically insulated over a significant portion of the lead's circumference (eg. Fig. 4, insulated cable 29, Para. 23).
Regarding claim 6, Chin discloses at the location of the directional electrode, approximately 50% of the circumference of the lead is electrically insulating, leaving approximately 50% of the circumference of the lead exposed (eg. Fig. 4, front face with the electrodes is not insulated, the other side is, which is approximately 50%).
Regarding claim 7, Chin discloses at the location of the directional electrode, approximately 75% of the circumference of the lead is electrically insulating, leaving approximately 25% of the circumference of the lead exposed (eg. Fig. 4, the electrodes that are exposed are 25 and 27, the rest can be fibrous material, etc. for adhesion and one of ordinary skill would have made it insulated to prevent unintended stimulation to tissue, Para. 23).
Method claim 8 is drawn to the method of using the corresponding apparatus claimed in claims 1.  Therefore method claims 8 corresponds to apparatus claims 1 and is rejected for the same reasons of obviousness as used above.
Regarding claim 9, Chin discloses placing the lead in the patient further comprises implanting the lead through an intercostal space of the patient in a region of a cardiac notch (eg. Fig. 5-7 and 9, incision 51, implanting between the ribs and the heart).
Regarding claim 10, Chin discloses placing of the lead results in the electrically insulating portion touching the intercostal muscle (eg. Fig. 3-4, Para. 22-23, electrodes on one side facing the heart, the other side facing the rib cage).
Regarding claim 11, Chin discloses a cardiac pacing system (eg. Fig. 9, pacing device 53) comprising: a lead implanted in a patient through an intercostal space and on or near an inner surface of a rib or an inner surface of an innermost an intercostal muscle in a region of a cardiac notch of the patient (Abstract, Fig. 1, 5-7, balloon with tapered edge 47 and 23) and not physically in contact with the heart or the pericardium of the heart (eg. Fig. 6, pacing connector 37 connected not in contact with the heart, it is unclear from the claim language as to how the lead is not in contact, see 112 rejection above), the lead comprising: a directional electrode having an electrically active portion configured to emanate stimulating energy from an exposed portion of the directional electrode toward the pericardium and the heart; and an electrically insulating portion around at least part of a circumference of the lead, the lead implanted such that the electrically insulating portion insulates surrounding muscle and/or tissue from the stimulating energy (eg. Fig. 3-4, patch electrodes 25 and 27, Para. 18).
Regarding claim 12, Chin discloses wherein the electrically insulating portion surrounds the entire circumference of the lead but leaves exposed a distal tip of the lead so that the directional electrode is at the distal tip of the lead (eg. Para. 23).
Regarding claim 13, Chin discloses the directional electrode is electrically insulated on all sides other than one exposed side (eg. Fig. 4, having one contact side with electrodes 25 and 27).
Regarding claim 14 Chin discloses the directional electrode is located away from a distal tip of the lead (eg. Fig. 4, insulated cables 29 with directional electrodes 25 and 27).
Regarding claim 15, Chin discloses the directional electrode is electrically insulated over a significant portion of the lead's circumference (eg. Fig. 4, insulated cable 29, Para. 23).
Regarding claim 16, Chin discloses at the location of the directional electrode, approximately 50% of the circumference of the lead is electrically insulating, leaving approximately 50% of the circumference of the lead exposed (eg. Fig. 4, front face with the electrodes is not insulated, the other side is, which is approximately 50%).
Regarding claim 17, Chin discloses at the location of the directional electrode, approximately 75% of the circumference of the lead is electrically insulating, leaving approximately 25% of the circumference of the lead exposed (eg. Fig. 4, the electrodes that are exposed are 25 and 27, the rest can be fibrous material, etc. for adhesion and one of ordinary skill would have made it insulated to prevent unintended stimulation to tissue, Para. 23).
Regarding claim 18, Chin discloses placing the lead further includes the lead being proximate the heart. but not being physically in contact with the heart or a pericardium of the heart (eg. Fig. 6, pacing connector 37 connected not in contact with the heart, it is unclear from the claim language as to how the lead is not in contact, see 112 rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792